Title: From George Washington to General Henry Clinton, 9 June 1778
From: Washington, George
To: Clinton, Henry


                    
                        Sir,
                        Head Quarters [Valley Forge] June the 9th 1778
                    
                    At nine oClock this evening, I had the honor, to receive your Excellency’s letter of this date.
                    I do not conceive myself at liberty to grant the passport, which you request, for Doctor Ferguson, without being previously instructed by Congress, on the subject. I shall dispatch a copy of your letter to them; and take the earliest opportunity of communicating their determination. I have the honor to be Sir Your most Obedient servant
                    
                        Go: Washington
                    
                